Exhibit 10.1
TRANSITION AGREEMENT
     THIS TRANSITION AGREEMENT (the “Agreement”) is entered into by and between
David W. Cole (“Mr. Cole”) and Coinstar, Inc., a Delaware corporation (“Company”
or “Employer”) as of March 31, 2009. Mr. Cole has voluntarily resigned from his
position as Chief Executive Officer of the Company. This resignation is
effective March 31, 2009 (“Resignation Date”).
1. TRANSITION PAYMENTS & BENEFITS
     Mr. Cole will be paid a total of Five Hundred Thousand Dollars
($500,000.00), less all applicable deductions and tax withholdings. Payment
shall be made to Mr. Cole in twenty-four (24) substantially equal semi-monthly
installments at regularly scheduled payroll intervals, beginning April 1, 2009,
and continuing for eleven (11) consecutive months thereafter; provided, however,
that the installments that would normally be paid in the months of April 2009
through September 2009, shall be accumulated without interest and paid to
Mr. Cole in October 2009. For purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), each such installment shall be treated as
a separate payment.
     The vesting of Mr. Cole’s outstanding unvested stock options has been
accelerated such that all tranches of such options that would have become vested
on or prior to March 31, 2010 are fully vested and exercisable on March 31,
2009. All of Mr. Cole’s vested unexercised stock options outstanding on
March 31, 2009, including the stock options so accelerated, will remain
exercisable until June 30, 2010, and to the extent not exercised will be
cancelled as of 5:00 PM Pacific Time on that date. The vesting of Mr. Cole’s
outstanding time-vested restricted stock has been accelerated such that all
tranches of such restricted stock that would have become vested on or prior to
March 31, 2010 are fully vested on March 31, 2009 so that the restrictions on
such shares lapse and such shares are no longer subject to forfeiture on that
date. The vesting of Mr. Cole’s outstanding earned performance-based restricted
stock has been accelerated such that all tranches of such restricted stock are
fully vested on March 31, 2009 so that the restrictions on such shares lapse and
such shares are no longer subject to forfeiture on that date.
2. NON-INTERFERENCE WITH COMPANY’S EMPLOYMENT RELATIONSHIP
     Mr. Cole agrees that he will not directly or indirectly seek to induce the
departure of or hire away any current employees of the Company for a period of
one (1) year from the Resignation Date. In addition, Mr. Cole agrees not to
interfere in any manner with the employment relations between the Company and
its other employees.
3. GENERAL WAIVER AND RELEASE OF CLAIMS
     Mr. Cole expressly waives any and all claims against the Company and
releases the Company (including its officers, directors, stockholders,
employees, agents, and representatives) from any and all claims, whether known
or unknown, that he may have that in any way relate to the employment
relationship with the Company, including the termination of the employment
relationship and any disqualification of incentive stock options. It is
understood that this release includes, but is not limited to, any claims for
wages, bonuses, employment benefits, or damages of any kind whatsoever, arising
out of any contracts, expressed or implied, any theory of

 



--------------------------------------------------------------------------------



 



wrongful discharge, any legal restriction on the employment relationship or the
Company’s right to terminate employees, or any federal, state, or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, or the
Washington Law Against Discrimination. Mr. Cole represents that he has not filed
any complaints, charges, or lawsuits against the Company with any governmental
agency or any court, and agrees that he will not initiate or encourage any such
actions, and will not assist any such actions other than as required by law.
This waiver and release shall not waive or release any claims under this
Agreement or predicated on acts that occur after the date of execution of this
Agreement.
4. REVIEW PERIOD AND REVOCATION PERIOD; EFFECTIVE DATE
     Mr. Cole acknowledges that his waiver and release hereunder of any rights
he may have under the Age Discrimination in Employment Act of 1967 (“ADEA”),
including any amendments, is knowing and voluntary. The Company and Mr. Cole
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the effective date of this Agreement. Mr. Cole
acknowledges that he has been advised by this writing, as required by the Older
Workers Benefit Protection Act, that (a) he should consult with an attorney
prior to executing this Agreement; (b) he has twenty-one (21) days to consider
this Agreement (although he may, by his own choice, execute this Agreement
earlier), during which time this Agreement will not be amended, modified, or
revoked by the Company; (c) he has seven (7) days following the execution of
this Agreement to revoke the Agreement by providing written notice to the
Company; and (d) this Agreement will not be effective until the expiration of
the seven (7) day revocation period. Should Mr. Cole elect to revoke this
Agreement, he must do so by sending a certified letter, return receipt
requested, to: Coinstar, Inc., 1800 114th Avenue SE, Bellevue, WA 98004, Attn:
General Counsel.
5. SUCCESSORS AND ASSIGNS
     This Agreement will bind and inure to the benefit of the parties and their
respective legal representatives, successors, and assigns.
6. KNOWING AND VOLUNTARY AGREEMENT
     Mr. Cole represents and agrees that he (a) has read this Agreement;
(b) understands its terms and the fact that it releases any claim he might have
against the Company and its officers, directors, stockholders, employees,
agents, and representatives; (c) understands that he has the right to consult an
attorney of his choice; and (d) enters into this Agreement without duress or
coercion from any source.
7. ENTIRE AGREEMENT
     This Agreement sets forth the entire understanding between Mr. Cole and the
Company, superseding any prior or contemporaneous agreements and understandings,
written or oral, express or implied; provided, however, that this Agreement does
not modify or extinguish (i) Sections 4 and 10 of the Employment Agreement
executed by the parties on January 1, 2004, or (ii) the Proprietary and
Invention Agreement executed by Mr. Cole on October 8, 2001. The provisions of
this Agreement are severable, and if any part of it is found to be unlawful or

2



--------------------------------------------------------------------------------



 



unenforceable, the other provisions of this Agreement shall remain fully valid
and enforceable to the maximum extent consistent with applicable law. The
headings and subheadings in this Agreement are for convenience of reference and
are not intended to add substance to the terms of the Agreement. The parties
agree and acknowledge that in order to be enforceable, any modifications,
changes, additions or deletions to this Agreement must be in writing and signed
by both parties.
8. ARBITRATION
     Any controversies or claims arising out of or relating to this Agreement
shall be fully and finally settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect (the “AAA Rules”), conducted by one arbitrator either mutually agreed
upon by the Company and Mr. Cole or chosen in accordance with the AAA Rules,
except that the parties thereto shall have any right to discovery as would be
permitted by the Federal Rules of Civil Procedure for a period of 90 days
following the commencement of such arbitration and the arbitrator thereof shall
resolve any dispute which arises in connection with such discovery. The
prevailing party shall be entitled to costs, expenses and reasonable attorneys’
fees, and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This provision shall not preclude the
Company from seeking court enforcement or relief based upon an alleged violation
of Mr. Cole’s obligations under any noncompetition or non-disclosure agreement.
9. APPLICABLE LAW
     This Agreement and all obligations and duties under this Agreement shall be
governed by and interpreted according to the laws of the State of Washington,
without regard to its choice of law principles.
10. CODE SECTION 409A
     The Company makes no representations or warranties to Mr. Cole with respect
to any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
or any other legal requirement from Mr. Cole or any other person to the Company,
any of its subsidiaries or affiliates or any other person. Mr. Cole, by
executing this Agreement, shall be deemed to have waived any claim against the
Company, its subsidiaries and affiliates and any other person with respect to
any such tax, economic or legal consequences. However, the parties intend that
this Agreement and the payments and other benefits provided hereunder shall be
exempt from the requirements of Code Section 409A to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4) or otherwise. To the extent Code
Section 409A is applicable to this Agreement (and such payments and benefits),
the parties intend that this Agreement (and such payments and benefits) shall
comply with the deferral, payout and other limitations and restrictions imposed
under Code Section 409A. Notwithstanding the foregoing or any other provision of
this Agreement, (i) this Agreement shall be interpreted, operated and
administered in a manner consistent with such intentions, and (ii) neither the
Company, nor any of its

3



--------------------------------------------------------------------------------



 



subsidiaries or affiliates, shall have any liability to Mr. Cole or his
beneficiaries should any payments made under this Agreement be subject to any
tax (including interest and penalties) that may be imposed under Code
Section 409A.
11. AUTHORITY TO ENTER AGREEMENT
     The Company and Mr. Cole agree and warrant that the Company, for itself,
and Mr. Cole, for himself, have the authority to enter into this Agreement, and
that by so doing the Company, for itself, and Mr. Cole, for himself, are not
violating any obligation to any third party or entity. The individual signing
this Agreement on behalf of the Company warrants and represents that he is duly
authorized to do so, has the legal capacity to do so, and that all corporate
actions necessary to authorize the execution, delivery and performance of this
Agreement have been duly and validly taken prior to the date hereof.
[The remainder of this page left intentionally blank]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

                      COINSTAR, INC.       DAVID W. COLE    
 
                   
By 
/s/ Paul D. Davis       /s/ David W. Cole                        
Its 
Chief Executive Officer       Dated:  March 31, 2009    
 
 
         
 
   
Dated: 
March 31, 2009                
 
 
 
               

5